DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant's election with traverse of the species of compounds A-101 and C-1 in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that despite some differences in specific structures, each independently have common features in the core and the substituent characteristics.  This traversal is not found persuasive because of the following:
The first and second compounds lack unity of invention because even though the inventions of these groups require the technical features of a fused five cycle moiety for the first compound and a two-carbazole structure for the second compound, these technical features are not special technical features as they do not make contributions over the prior art in view of the X references in the International Search Report mailed October 8, 2018.  The search and examination burdens also are undue because of the number of possible combinations and the different considerations required under 35 USC 101, 102, 103, 112, and nonstatutory double patenting.
The requirement is still deemed proper and is therefore made FINAL.  The applicant indicates that claims 1-14 read on the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014/0096203) in view of Cho (US 2015/0218441).
Kim is in Korean.  An English translation is included with this Office Action and is cited as needed.
Kim teaches:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kim teaches that one of the compounds is the following [0314] at p. 49 which is the same as the presently elected second compound C-1:
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kim does not appear to explicitly teach that the other compound is the presently elected first compound A-101.
Cho teaches an organic electroluminescent (light emitting) device [Abstract] with the following:  
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The X may be S or O [0021].  Cho teaches the following compound at [0039], p. 37:
		
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The compound in Cho is the same as the presently elected first compound A-101, except for the presence of S instead of O.  Thus, the compound is an analogue having a close structural similarity which is expected to have similar properties.  MPEP 2144.09.  The compound in Cho also falls within Chemical Formula 1 of the present claims.
	It would have been obvious for an organic electroluminescent (light emitting) device to have two compounds in which the second compound matches the presently claimed and elected compound C-1, as taught by Kim, and in which the first compound matches the presently claimed and elected compound A-101, because both references are directed to organic electroluminescent (light emitting) devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761